OFFICE   OF IHE ATTORNEY     GENERAL   OF TEXAS
                                   AUSTIN

OLrULD
     0.MANN
Arro”(III
     Gl”l”lL
         Xonorable 011~ ilulbarron,OOmla,rlonsr
         m1road    Colml*sion or Texe48
         Austin, Texan

         Dear Sir:



              Re hare rour letter 0:
         quest the opinion of this be
         emploraea of the Ballroad
         ior their aotual expeneeo
         tripa to wa8hlngton, D. a
         itis oi the Unite4 State
         exooed the mm of 1ro.t~~
                                Do

              The dopartmnt
         bieaniru, 8ea
         latum    earrf
         ltpe8t&ll~
         htX@ the88 a




                                l$ij6ovl4ed that  the pro-
                                tioa lita 0i thi8 Aot .rLth refer-
                                II or aaaunt of tnYea.rb& 4xp8neo
                                0 the Ucbt*mnr,  the Lleuteaont
                                 member8 of lsoiamlillrlPn*
                                                          who re-
Honorable Olin Culberroa, page 2



      Xt 18 to be ob8erved that the OxOmption tma thm liuita-
tlon iqmsed by Ssotfon 12g, oonterrml   br Se&ion 13t, extend8
oaly "$0 the mmbsr8 0r the Railroad uOlPnf88hL*     You ark
thererore advised that, la thO ebreaoe 0r an lx8wtion 8xt81&
ing to the employcaO8 of the iuir0aa oomml88lon, 8ttOh 0    oyaw
traveling at the Oxp8ase ot the Btate am, by thr, provl8"pl
                                                          on8 ot
8eotlon 126, lfailted t0 the amount 0r Four DOllar8 (k.00) pu
by expenees ror Eted8 and loagne. The hot     that the -On08
8re required to appear bOrore the DerenAO amnolar or th8 Ied-
era3 governmsnt in la8hington, D. 0. 4008 not authorito the
Comptroller or the Stute Tren8urerP ignorethe plain and
po8itlYe proYlsion8 Or th8 appr0pfiation bill in l'88mOt to
thl8 matter.

      8eotioi 126 0r the fume rlaer, pmvhling,   ln etfeot
th8t  member8 and usployee8 0r the Rallr08A ~0SWii88~On rtC8ntb
lng hear-8    or 01.~3 armYAt   helA betore 0OUl'tS or @vexa-
uenti 001d8810n8  in other State8 or Umk%agtim, D. 0.. fnyolv-
w          M&/Or tlF8M~rtat~Otl Idt8lVB, 0O.d IlOt &rOOorCr I
    X'4lt438
rrittenstatesent fro@ the Attmnoy @oned      in aWaneo oi the
trip, adri8ing tlut lb8 pprpO~A Of the pmp08OA trip iB in
tba oplnlon of the Attorney Qenoral Ser State bud&m8 BJ~C
p888, A0438 ILOt rtiiOY0 8Wh OF@OfaO8 troa th8 ~ait8thli
00 the amount of'tr8YOling lz$en8O8 i4308oA by ,Seotion la.